His Honor,
JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
Plaintiff brought this suit, lost it below, and at the next term of Court appealed by simple motion without citation to the defendant or prayer that he be cited.
The appeal by motion in open court, without citation to the appellee, must be made at the same term of Court at which the judgment was rendered. If taken afterwards the appellee must be cited. Smith v. O’Reilly, 134 La., 635.
The appeal must therefore be dismissed.
The appellant claims an agreement between counsel relative to the manner of this appeal, the appellee denies it. But it is not pretended that there was any agreement in writing and this Court will recognize no other.
Appeal dismissed.